Citation Nr: 1632371	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-06 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, including infection, after a right total hip arthroplasty.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981 and from October 1981 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In December 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has asserted that he contracted an infection due to exposure to human fecal matter during his right total hip replacement surgery.  

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

The record reflects that the Veteran underwent a right total hip arthroplasty on August 7, 2008, at Augusta VA Medical Center (VAMC).  Later that month, it was indicated that he had issues postoperatively with continued wound drainage and underwent a right hip surgical wound washout for hematoma on August 15, 2008.  Thereafter, he was discharged for rehabilitation but returned to the clinic later that month with continued right hip wound drainage, undergoing a second incision and drainage procedure with cultures on August 28, 2008.  Cultures were positive for an Enterobacter species type bacteria, Enterobacter aerogenes, and an Infectious Disease consult was obtained.  The Veteran was placed on intravenous then oral antibiotics and received 48 hours of wound vacuum assisted closure therapy from September 4 to September 5, 2008, before being discharged on September 7, 2008.

Previously, in a May 2015 VA medical opinion, a VA physician opined that although the Veteran was inconvenienced and suffered financial and mental distress from his prolonged recovery phase, there did not appear to be any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination to cause any additional disability.

In its December 2015 remand, the Board found the May 2015 VA medical opinion to be inadequate for purposes of determining entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right hip disorder.  The Board observed that while the examiner indicated that E. aerogenes was one of the leading causes of surgical site infections worldwide and that surgical site infections remained a vexing problem leading to readmission and extended stays, the examiner did not to adequately address whether the Veteran had any additional right hip disability, to include identified postoperative infections, that was due to an event not reasonably foreseeable.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This continues to be the case.

Pursuant to the Board's December 2015 remand, the same May 2015 VA examiner provided an addendum opinion in February 2016.  Rather, this opinion addressed the following two questions: (1) whether the Veteran's hip condition was aggravated beyond the normal progression as a result of the surgery and complications in 2008; and (2) whether there is evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination to cause any additional disability.  The examiner answered both questions in the negative.  

Initially, the examiner noted "[c]omparing my examination to the examinations in the record prior to the surgery, it appears that the right hip is at least as functional, perhaps even improved, compared to the condition prior to the surgery."  In support of the second opinion, the examiner provided the following explanation:

Review of the medical notes during and surrounding the hospitalization in 2008 show no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination to cause any additional disability.  Specifically there is no mention of breach of technique either in surgery or in the perioperative care.  As mentioned above the medical literature over the past 10-15 years is replete with studies initiated in response to medicare mandates in attempts to reduce post operative infections.  None of the studies have been able to show significant reduction in spite of the best efforts of the various institutions.  There is no evidence in the treatment records that the staff did anything but comply with the best available recommendations.

In review of the foregoing, the February 2016 examiner did not provide the requested opinion as to whether the Veteran had any additional right hip disability, to include identified postoperative infections, that was due to an event not reasonably foreseeable.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must again be remanded for a supplemental VA medical opinion.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a VA physician with the appropriate expertise to determine whether the Veteran had additional right hip disability as a result of the right total hip arthroplasty on August 7, 2008, at Augusta VAMC that was the result of any deficiencies by VA.  The claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the electronic claims file has been reviewed. 

Based on a review of the entire evidence of record, the examiner must provide an opinion as to whether any additional disability of the right hip as a result of the August 7, 2008, VA surgical treatment, including postoperative infections, was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

The examiner should acknowledge and discuss the findings in the May 2015 VA examination report as well as the May 2015 and February 2016 VA medical opinions.  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

